Por cuanto al presentarse la moción para desestimar, el apelante ya había radicado la transcripción de los autos, dándose cumplimiento a la sección 58 del Reglamento del Tribunal Supremo, no siendo el mero abandono por mucho tiempo por sí solo razón suficiente para desestimar, según *1029la jurisprudencia establecida en el caso de García v. American Railroad Co. of Porto Rico, 17 D.P.R. 949, especialmente cuando dentro del mismo tiempo transcurrido el apelado no ha hecho ninguna gestión para obtener la deses-timación ;
Pon cuanto en este caso, en que se trata de un incidente sobre memorándum de costas, la parte apelada está equivo-cada al afirmar que la corte en su sentencia por costas excluyó la condena de honorarios de abogado;
Pon cuanto el señalamiento de error sobre si la corte se equivocó o no al excluir una partida de honorarios de abogado por valor de $300 no es una cuestión frívola;
PoR tanto, no ha lugar a desestimar el recurso.